DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 4-12 and 16-30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n). Accordingly, the claims 4-12 and 16-30 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving element, configured to capture” in claims 1-3 (note that if claims 4-12 were to be amended to depend from one of claims 1-3, they would also invoke 35 U.S.C. 112(f)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “special,” “precisely,” “small,” and “accurate” in claim 1 are relative and/or subjective terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the limitations reciting the indefinite limitations have been interpreted as follows:
“a  band of frequencies”
“a  known and controlled location”
“a  lateral extent”
“ a wave propagation solver”
Claims 2-3 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
Claim 13 is rejected using the same rationale as applied to claim 1 discussed above regarding the limitations “special,” “precisely,” “small,” and “accurate.” 
Claims 14-15 depend from claim 13 and therefore inherit all of the deficiencies of claim 13 discussed above.
Note that claims 4-12 and 16-30 have not been treated on the merits due to improper multiple dependency (see MPEP § 608.01(n)). If the claims were to be amended to fix this issue, claims 4-12 and 16-30 would also be rejected under 35 U.S.C. 112(b) due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lu et al. (US 2013/0197877 A1), hereinafter referred to as Lu.
Regarding claims 1 and 13, Lu teaches a system and method for producing ultrasound images, comprising:
a transmitting element, configured to emit a signal having a special band of frequencies specified by a priori knowledge of a medium and an image reconstruction algorithm, wherein the transmitting element has a precisely known and controlled location within the system (Lu Abstract: “The system, method can be implemented efficiently to enable real-time imaging of a sub-surface structure”; Lu ¶0052: “the shot data from the simulation on each model is compared with the corresponding shot data collected in the measured seismic data survey at each time step, or at some other frequencies, and an error measure is calculated to assess the quality of the model”; Lu ¶0056: “when the model or seismic image describes a possible subsurface structure known for high oil potential, then the certainty or the quality of the model/image becomes very important; if the certainty (quality, or probability) is high, then the location should be a priority spot for exploration or drilling; otherwise if the certainty (quality or probability) is low due to algorithmic limitation or structure variety and complexity, then this spot will be put in the lower priority for further evaluation and verification, possibly by other seismic techniques”);
a receiving element, configured to capture acoustic/(an)elastic waves that are emitted by the transmitting element and that are transmitted through and reflected from the medium, wherein the receiving element has a small lateral extent and a precisely known and controlled location within the system (Lu ¶0004: “One data collection method in particular implements a towed hydrophone receiver arrays for ocean seismic data collection … Reflections from various surface and subsurface boundaries cause echoes that reflect back and are recorded by each hydrophone in the array 212 … The receiver data R(x,y,z,t) collected for potentially hundreds of thousands of shots is the result of some source data S(x,y,z,t) at a particular location”; Lu ¶0005: “The recorded reflections appear as curved lines 218”; Lu ¶0083: “The reflected forward power pressure wave PS(x,y,z,t) calculation at every Nth timestep”; Lu Figs. 1-3);
a processor; and a non-transitory computer readable medium containing programming instructions that, when executed cause the processor (Lu ¶0025: “one or more processor devices; a local memory storage device associated with at least one said processor device, wherein each processor device is configured to perform a method”) to:
convert the captured acoustic/(an)elastic waves into observed imaging data (Lu ¶0003: “Seismic imaging is the process of converting acoustic measurements of the Earth into images of the Earth's interior”; Lu ¶0066: “the single- or multi-processing computer system implementing methods herein can be used on entire seismic surveys to develop global estimates of where imaging uncertainly exists and it can further be applied to restricted imaging cases where a region of a seismic survey has already been selected for drilling and now needs to have local probability models developed. Specifically, a subset of a seismic survey data set can be selected of developing a local model”); 
perform a Full Waveform Inversion process in a time domain on the observed imaging data against synthesized data derived from a simulated model of the observed imaging data using an accurate wave propagation solver (Lu ¶0046: “at 1004, the user simulates hypothesis models about the subsurface structure by processing the collected survey data to generate a set of models. In one embodiment, one or more models may be generated by using methods such as Full Waveform Inversion (FWI)”);
use the synthesized data to generate image representations of the medium (Lu ¶0048: “the seismic data is processed relative to each model to generate an image as is familiar to those skilled in the art. For example, an initial model is implemented for generating an image of the subsurface, e.g., based on an initial velocity model and the seismic data (source and receiver data)”); and
store or display the image representations of the medium (Lu ¶0016: “stored to the main memory storage disk 250”; Lu ¶0025: “a local memory storage device associated with at least one said processor device”; Lu ¶0122: “the RTM imaging implementation saves snapshots data to main memory to avoid disk I/O bottlenecks”).

Regarding claims 2 and 14, Lu teaches the system and method of claims 1 and 13, further comprising one or more additional receiving elements located at a different position from the transmitting element, configured to capture the acoustic/(an)elastic waves that are transmitted through the medium (Lu Fig. 1: 212; Lu ¶0004: “a 2D array 212 of hydrophones spaced about every 25m on 1 to 16 trailed streamers”).

Regarding claims 3 and 15, Lu teaches the system and method of claims 1 or 2 and 13 or 14, wherein the programming instructions for performing the Full Waveform Inversion process further comprises programming instructions that, when executed, cause the processor to perform three-dimensional acoustic or viscoacoustic simulations (Lu ¶0003: “converting acoustic measurements of the Earth into images of the Earth's interior”; Lu ¶0024: “the area having sub-surface structure in a defined 3D volume of a geological structure; using the collected shot data and one or more seismic modeling algorithms to generate one or more models or images describing the sub-surface structure of a part or the entire area; for one of the generated models, conducting, in a computer system, a forward modeling simulation of the one generated model to obtain shot data from the model; measuring the error value between the collected survey shot data and the generated shot data from the simulated model”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667